Citation Nr: 0027284	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (original) evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  The appellant is the veteran's daughter and 
legal custodian.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In June 1998, the Board remanded this case for additional 
development.  Unfortunately and notwithstanding the thorough 
efforts undertaken by the RO to prepare this case for 
appellate review, the Board finds that a remand is necessary 
so that the Board has a complete record upon which to decide 
the veteran's claim.

Development efforts undertaken by the RO pursuant to the 
Board's June 1998 remand were successful to the extent that 
the RO obtained administrative and medical records associated 
with a 1994 claim filed by the veteran for disability 
benefits with the Social Security Administration (SSA).  In 
addition, July 1999, the RO was advised that the VA Medical 
Center (VAMC) in Little Rock, Arkansas, has no additional 
records pertaining to the veteran since he was seen at their 
facility in October 1997 for a compensation examination.  
Moreover, in June 1998 and again in December 1998, the RO 
asked the appellant to provide information as to any private 
medical treatment the veteran had received for his PTSD.  She 
did not respond, and hence, no further development is 
warranted with regard to private medical records.  However, 
the evidence indicates that there may exist counseling 
records from the aforementioned VAMC's Vet Center in Little 
Rock for the time period prior to October 1997.  The RO's 
June 1999 requesting form (VA Form 4509) only indicated that 
"hospital summary" and "outpatient treatment reports" 
dating from June 1998 to the present were requested.  The 
Board believes additional development should be undertaken to 
specifically request any available Vet Center counseling 
reports.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Since this claim is on appeal from the initial 
rating assigned from 1993, all evidence from 1993 to the 
present must be considered in determining the appropriate 
rating, including "staged ratings," for the veteran's PTSD.  
Accordingly, all of the veteran's Vet Center records must be 
obtained, but particularly those concerning treatment from 
1993 to the present.

In view of the above, the Board finds that additional medical 
development to evaluate the veteran's PTSD would prove useful 
in this case, and is consistent with VA's duty to assist, as 
this is a claim seeking an increased rating arising from an 
appeal of the original award of service connection and 
assignment of a disability rating.  See Shipwash v. Brown, 8 
Vet. App. 218 (1995).  In this particular case, review of the 
evidence discloses that the appellant's psychiatric disorder 
was last evaluated by VA in August 1997.  At that time, he 
was diagnosed with PTSD and given a Global Assessment of 
Functioning (GAF) score of 57.  Given that this VA 
examination did not have benefit of review of the above-cited 
SSA records dated in 1994, and in light of the additional 
evidentiary development ordered by this remand pertinent to 
the Vet Center records, which also appear to pre-date the 
August 1997 examination, the Board concludes that a new VA 
examination should be conducted to ensure compliance with the 
law, applicable VA regulations and relevant precedent 
decisions of the U. S. Court of Appeals for Veterans Claims 
(the Court).  See e.g. Massey v. Brown, 7 Vet. App. 204 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (citing Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination," particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination)).

With respect to the above, the RO is advised that 
consideration of "staged ratings" must conform with 
precedent opinions of VA's General Counsel applicable to 
increased rating claims for psychiatric disorders that have 
been pending since the rating criteria were amended in 
November 1996, as in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied).  In March 1997, the 
General Counsel provided guidance with respect to this 
matter, holding that questions regarding whether the November 
1996 amendments to the rating schedule for mental disorders 
were more beneficial to claimants than the previously-
existing provisions would be resolved in "individual 
cases."  See VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).  
However, more recently, the General Counsel clarified this 
decision by holding that unless it was clear from a facial 
comparison, VA was required to separately apply the pre-
amendment and the post-amendment version to determine which 
version was more favorable, although for effective date 
purposes, the General Counsel held that the amended version 
could only be applied from and after the effective date of 
the amendment, citing 38 U.S.C.A. § 5110(g).  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (May 30, 2000).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:
1.  The RO should contact the Little 
Rock-VAMC and request the veteran's Vet 
Center counseling records dating from 
1969 to the present, with particular 
emphasis on any available counseling 
records dated from 1993 to the present.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Next, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veteran's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, to 
include substance-abuse disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the veteran's PTSD a numerical code 
under the GAF consistent with the 
criteria in the DSM-IV.  Also, an 
opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the veteran's 
service-connected PTSD, bearing in 
mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one 
or more nonservice connected 
disorders, to include his substance-
abuse disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
veteran's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review the 
examination reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for an increased initial disability 
rating for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  In readjudicating 
this claim, the RO should:

(1) consider the claim under both the old 
and the revised rating criteria for 
evaluating mental disorders and apply the 
version that is more favorable to the 
claim.  VAOPGCPREC 11-97; Karnas, 1 Vet. 
App. 308, 312-13 (1991), and (2) review 
the evidence of record that was 
considered in assigning the original 
disability rating of 50 percent from 
January 8, 1993, for the veteran's PTSD, 
then consider all the evidence of record 
to determine whether the facts show that 
he was entitled to an increased initial 
disability rating for this condition at 
any period of time since his claim, 
bearing in mind that any increased rating 
assigned based on the amended rating 
criteria can only be applied from and 
after the effective date of the 
amendments to the rating criteria.  
Fenderson; VAOPGCPREC 3-2000, both supra.

5.  If the benefit sought on appeal 
remains denied, provide the appellant and 
her representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn from this remand regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

